Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Oct. 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP 2008-284785 A, published 27 Nov. 2008, hereinafter Uchida) in view of Mori and Tokuyama (JP 2015-091644 A, published 14 May 2015, hereinafter Mori) and further in view of Kawakusu (JP 2013/176965 A, published 09 Sep. 2013, hereinafter Kawakusu).

Regarding claims 1, 3, and 11, Uchida teaches a copper foil with a resin layer (Abstract), wherein the resin layer comprises epoxy (claim 2), polyimide precursor (paragraph 0034), an aromatic polyamide resin (claim 1), closed-ring polyimide resins (paragraph 0034), and an imidazole curing agent (paragraph 0031).  Uchida teaches the aromatic polyamide resin layer is usually 50% by weight of the total composition (paragraph 0031).  Uchida teaches that the aromatic polyamide adheres strongly to the copper foil and serves as an anti-rust treatment for the copper foil (Uchida, paragraph 0009).  
Uchida does not disclose the relative amounts of the polyimide and the epoxy resins, the dielectric properties of the polyimide in isolation and of the resin composition, and the use of a polyimide with a functional group at a molecular end that is reactive with an epoxy group.
Mori teaches that the polyimide has relatively low dielectric constant and loss tangent values (Mori, paragraph 0013) and that high dielectric constant and loss values result in high transmission loss at high frequencies (Mori, paragraph 0003).  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratios of the three resins in order to obtain a composition with the desired mix of properties, including copper foil adhesion, rust prevention, and dielectric properties, including dielectric loss tangent, and thereby arrive at the claimed invention regarding component compositions and dielectric properties of the resin.
Mori teaches that the dielectric constant of the polyimide is 3.0 or less at 10 GHz and the dielectric loss tangent is 0.005 or less (paragraph 0013).

Kawakusu teaches a flexible metal-clad laminate for electronic devices in which the epoxy-containing resin layer contains a polyimide with a terminal acid anhydride or carboxyl group (Abstract, paragraphs 0080 and 0196).  Kawakusu teaches that this end group is reactive with epoxy-group containing compounds (paragraph 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide with an acid anhydride or carboxyl terminal group as taught by Kawakusu in the resin compositions of Uchida in view of Mori.  Kawakusu teaches that due to the presence of the carboxyl group, an excellent thermosetting property is exhibited by using a compound with an oxirane ring (i.e. an epoxy) (paragraph 0068).  Further, Kawakusu teaches that the carboxyl group-containing polyimide gives a cured product having a high degree of satisfactory thermosetting properties, PCT resistance, solvent resistance, and peel strength, and in combination with a thermosetting agent, a highly crosslinked structure can be formed, and a tough cured coating film can be obtained, and the carboxyl group-containing polyimide is suitable for printed circuit boards (paragraph 0204).

Regarding claim 6, Uchida in view of Mori and further in view of Kawakusu teaches the elements of claim 1 and teaches that the additives, including the inorganic filler, would be 0-30% by weight in the resin (paragraph 0034).
Regarding claim 7, Uchida in view of Mori and further in view of Kawakusu teaches the elements of claim 4 and teaches that the inorganic filler can be silica (paragraph 0034).
Regarding claim 8, Uchida in view Mori and further in view of Kawakusu teaches the elements of claim 1 and teaches the copper foil has a surface roughness of 2 [Symbol font/0x6D]m or less (paragraph 0037). 
Uchida does not disclose the method used to measure the surface roughness of the copper foil.  However, absent evidence of criticality regarding how the roughness is measured, and given that Uchida discloses a roughness that is identical to that claimed, it is the examiner’s position that Uchida anticipates claim 8.
Regarding claim 12, Uchida in view of Mori and further in view of Kawakusu teaches the elements of claim 1 and teaches that the peel strength between the resin layers and copper foils, measured in accordance with JIS C 5471, ranged from 0.8 to 2.1 N/mm, that is, 0.82 to 2.1 kg_f/cm (paragraphs 0040, 0058, and 0062 and Tables 4 and 5).
Regarding claim 13, Uchida in view of Mori and further in view of Kawakusu teaches the elements of claim 1 and teaches the coating solution was coated on a rolled copper foil using an automatic applicator and dried at 130[Symbol font/0xB0]C (paragraph 0056).
.

Claims 1, 3-4, 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2009-148962 A, published 09 Jul. 2009, hereinafter Nakamura) in view of Mori and Tokuyama (JP 2015-091644 A, published 14 May 2015, hereinafter Mori) and further in view of Kawakusu (JP 2013/176965 A, published 09 Sep. 2013, hereinafter Kawakusu) and evidence provided by AZoM datasheets on silica (published 13 Dec. 2001) and polyamide (published 16 May 2001).
Note: Text citations to Nakamura, Mori, and Kawakusu are based on the supplied English-language machine translations.
Regarding claim 1, 3, and 11, Nakamura teaches a filler particle-containing resin layer-copper foil with the resin layer containing an aromatic polyamide polymer and an epoxy resin (claim 1).  The resin also contains an imidazole for a curing agent (paragraph 0034).  Also, Nakamura teaches the compositions include 20 to 80 parts by weight of the aromatic polyamide to 20 to 80 parts of the epoxy resin (Nakamura – paragraph 0029).
Nakamura does not disclose the inclusion of a polyimide polymer, the dielectric properties of the polyimide or the resin, nor the use of a polyimide with a functional group at a molecular end that is reactive with an epoxy group.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyimide used by Mori in the resin compositions of Nakamura.  Mori teaches that the polyimide resin-copper clad laminate had transmission losses equal to that of a liquid crystal polymer-copper clad laminate (paragraph 0024), without the reduced heat resistance and adhesion of liquid crystal polymers (paragraph 0003).
Kawakusu teaches a flexible metal-clad laminate for electronic devices in which the epoxy-containing resin layer contains a polyimide with a terminal acid anhydride or carboxyl group (Abstract, paragraphs 0080 and 0196).  Kawakusu teaches that this end group is reactive with epoxy-group containing compounds (paragraph 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide with an acid anhydride or carboxyl terminal group as taught by Kawakusu in the resin compositions of Nakamura in view of Mori.  Kawakusu teaches that due to the presence of the carboxyl group, an excellent thermosetting property is exhibited by using a compound with an oxirane ring (i.e. an epoxy) (paragraph 0068).  Further, Kawakusu teaches that the carboxyl group-containing polyimide gives a cured product having a high degree of satisfactory thermosetting properties, PCT resistance, solvent resistance, and peel strength, and in combination with a thermosetting agent, a highly 
Nakamura teaches that the aromatic polyamide functions to improve the strength of the resin and to improve the peeling strength with the copper foil (Nakamura, paragraph 0033).  Mori teaches that his polyimide has relatively low dielectric constant and loss tangent values (Mori, paragraph 0013) and that high dielectric constant and loss values result in high transmission loss at high frequencies (Mori, paragraph 0003).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratios of the three resins in order to obtain a composition with the desired mix of properties, including resin strength, peeling strength, and dielectric properties, including dielectric loss tangent, and thereby arrive at the claimed invention regarding component compositions and dielectric properties of the resin.
Regarding claims 4, 6, and 7, Nakamura in view of Mori and further in view of Kawakusu teaches the elements of claim 1, and Nakamura teaches the inclusion of silica particles in his resin (paragraph 0013) at a loading of 2 to 18% by volume (paragraph 0012), which translates to 5 to 51% by weight, based on densities of silica and polyamide of 2.65 g/cm3 and 1.14 g/cm3, respectively (AZoM datasheets for silica and a polyamide) and the formula:
                
                    
                        
                            P
                            a
                            r
                            t
                            s
                             
                            b
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                    =
                    
                        
                            V
                            o
                            l
                            .
                            %
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                            *
                            D
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            V
                            o
                            l
                            .
                            %
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                            *
                            D
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            o
                            f
                             
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                
            .
                
                    
                        
                            5
                             
                            P
                            a
                            r
                            t
                            s
                             
                            b
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                    =
                    
                        
                            2
                            %
                            *
                            2.65
                             
                            g
                            /
                            c
                            m
                            3
                        
                        
                            98
                            %
                            *
                            1.14
                             
                            g
                            /
                            c
                            m
                            3
                        
                    
                
            .
                
                    
                        
                            51
                             
                            P
                            a
                            r
                            t
                            s
                             
                            b
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                    =
                    
                        
                            18
                            %
                            *
                            2.65
                             
                            g
                            /
                            c
                            m
                            3
                        
                        
                            82
                            %
                            *
                            1.14
                             
                            g
                            /
                            c
                            m
                            3
                        
                    
                
            .

For this conversion from volume to weight percent, the density of Nylon 66, a polyamide, is used to approximate the weight-average density of the three polymer resins.
Regarding claim 8, Nakamura in view of Mori and further in view of Kawakusu teaches the elements of claim 1 and the use of copper foil with a surface roughness of (Rz) of 4.0 [Symbol font/0x6D]m or less (paragraph 0025).
Nakamura does not disclose the method used to measure the surface roughness of the copper foil.  However, absent evidence of criticality regarding how the roughness is measured, and given that Nakamura discloses a roughness that incorporates the claimed range, it is the examiner’s position that Nakamura meets claim 8.
Regarding claim 12, Nakamura in view of Mori and further in view of Kawakusu teaches the elements of claim 1 and the resin-coated copper foils have peel strengths range from 0.84 to 1.14 kg_f/cm (paragraphs 0059-0061 and Table 1).
Nakamura does not disclose the method the standard followed in measuring the peel strength of the laminates.  However, absent evidence of criticality regarding how the roughness is measured, and given that Nakamura discloses peel strengths greater than the claimed range, it is the examiner’s position that Nakamura meets claim 12.
Regarding claims 13 and 14, Nakamura in view of Mori and further in view of Kawakusu teaches the elements of claim 1 and a filler particle-containing resin layer is attached to a copper foil and cured (paragraph 0021) and a resist pattern for circuits was formed on the laminate (paragraph 0053).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2009-148962 A, published 09 Jul. 2009, hereinafter Nakamura) in view of Mori and Tokuyama (JP 2015-091644 A, published 14 May 2015, hereinafter Mori) and further in view of Kawakusu (JP 2013/176965 A, published 09 Sep. 2013, hereinafter Kawakusu) and further in view of Takahashi (US Patent Application 2011/0127074 A1, published 02 Jun. 2011, hereinafter Takahashi).
Regarding claims 9 and 10, Nakamura in view of Mori and further in view of Kawakusu teaches the elements of claim 1.
Nakamura in view of Mori and further in view of Kawakusu does not disclose a roughening of the surfaces of the copper foils in the resin-foil laminates.
Takahashi discloses a roughening of a copper foil for use in resin-foil laminates for circuit boards (Abstract).  Takahashi does not disclose the values for the particle sizes and number of particles per square micron; however, based on the scanning electron micrograph of the roughened surface of a foil sample shown in Figure 1, the size of the particulate projections is about 200 to 500 nm, and the number of particles is about 4-8 per square micron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate surface roughening of the copper foil taught by Takahashi in the resin-foil laminate of Nakamura in view of Mori and further in view of Kawakusu.  Takahashi teaches that roughening the copper foil exhibited excellent adhesion to resin and, since the roughening treatment is carried out with fine and uniform copper particles, the laminate can be used for wiring boards for high-frequency signals (paragraph 0058).
.

Claims 1, 3, 4, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP 2008-284785 A, published 27 Nov. 2008, hereinafter Uchida) in view of Mori and Tokuyama (JP 2015-091644 A, published 14 May 2015, hereinafter Mori) and further in view of Tanaka (US Patent Application 2007/0074896 A1, published 05 Apr. 2007, hereinafter Tanaka).
Note: Text citations to Uchida and Mori are based on the supplied English-language machine translations.
Regarding claims 1, 3, and 11, Uchida teaches a copper foil with a resin layer (Abstract), wherein the resin layer comprises epoxy (claim 2), polyimide precursor (paragraph 0034), an aromatic polyamide resin (claim 1), closed-ring polyimide resins (paragraph 0034), and an imidazole curing agent (paragraph 0031).  Uchida teaches the aromatic polyamide resin layer is usually 50% by weight of the total composition (paragraph 0031).  Uchida teaches that the aromatic polyamide adheres strongly to the copper foil and serves as an anti-rust treatment for the copper foil (Uchida, paragraph 0009).  

Mori teaches that the polyimide has relatively low dielectric constant and loss tangent values (Mori, paragraph 0013) and that high dielectric constant and loss values result in high transmission loss at high frequencies (Mori, paragraph 0003).  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratios of the three resins in order to obtain a composition with the desired mix of properties, including copper foil adhesion, rust prevention, and dielectric properties, including dielectric loss tangent, and thereby arrive at the claimed invention regarding component compositions and dielectric properties of the resin.
Mori teaches that the dielectric constant of the polyimide is 3.0 or less at 10 GHz and the dielectric loss tangent is 0.005 or less (paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyimide used by Mori in the resin compositions of Uchida.  Mori teaches that the polyimide resin-copper clad laminate had transmission losses equal to that of a liquid crystal polymer-copper clad laminate (paragraph 0024), without the reduced heat resistance and adhesion of liquid crystal polymers (paragraph 0003).
Tanaka teaches a thermosetting resin composition having satisfactory adhesiveness, good processability, high heat resistance, and excellent dielectric characteristics (Abstract).  His resin composition comprises an imide oligomer, an epoxy resin, and a polyimide resin 
It is the examiner’s position that Tanaka is referring to the polyimide having a terminal hydroxyl and/or carboxyl group, since these groups react with the epoxy resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide terminated with hydroxyl or carboxyl groups as taught by Tanaka in the resin compositions of Uchida in view of Mori.  Tanaka teaches that the polyimide resins with hydroxyl and/or carboxyl groups promote curing of the epoxy resin, the polyimide polymers cross-link with each other via the epoxy resin; thus, resulting in a thermosetting composition having more satisfactory heat resistance and resistance to soldering heat (paragraph 0124).
Regarding claim 4, Uchida in view of Mori and further in view of Tanaka teaches the elements of claim 1 and teaches that the resin may further contain an inorganic filler (paragraph 0034).
Regarding claim 6, Uchida in view of Mori and further in view of Tanaka teaches the elements of claim 1 and teaches that the additives, including the inorganic filler, would be 0-30% by weight in the resin (paragraph 0034).
Regarding claim 7, Uchida in view of Mori and further in view of Tanaka teaches the elements of claim 4 and teaches that the inorganic filler can be silica (paragraph 0034).
Regarding claim 8, Uchida in view Mori and further in view of Tanaka teaches the elements of claim 1 and teaches the copper foil has a surface roughness of 2 [Symbol font/0x6D]m or less (paragraph 0037). 

Regarding claim 12, Uchida in view of Mori and further in view of Tanaka teaches the elements of claim 1 and teaches that the peel strength between the resin layers and copper foils, measured in accordance with JIS C 5471, ranged from 0.8 to 2.1 N/mm, that is, 0.82 to 2.1 kg_f/cm (paragraphs 0040, 0058, and 0062 and Tables 4 and 5).
Regarding claim 13, Uchida in view of Mori and further in view of Tanaka teaches the elements of claim 1 and teaches the coating solution was coated on a rolled copper foil using an automatic applicator and dried at 130[Symbol font/0xB0]C (paragraph 0056).
Regarding claim 14, Uchida in view of Mori and further in view of Tanaka teaches the elements of claim 1 and teaches the coating solution was coated on a rolled copper foil using an automatic applicator and dried at 130[Symbol font/0xB0]C (paragraph 0056).  Uchida teaches that the copper foil with a resin layer is useful for a flexible printed wiring board (paragraph 0001).

Claims 1, 3-4, 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2009-148962 A, published 09 Jul. 2009, hereinafter Nakamura) in view of Mori and Tokuyama (JP 2015-091644 A, published 14 May 2015, hereinafter Mori) and further in view of Tanaka (US Patent Application 2007/0074896 A1, published 05 Apr. 2007, hereinafter Tanaka) and evidence provided by AZoM datasheets on silica (published 13 Dec. 2001) and polyamide (published 16 May 2001).

Regarding claim 1, 3, and 11, Nakamura teaches a filler particle-containing resin layer-copper foil with the resin layer containing an aromatic polyamide polymer and an epoxy resin (claim 1).  The resin also contains an imidazole for a curing agent (paragraph 0034).  Also, Nakamura teaches the compositions include 20 to 80 parts by weight of the aromatic polyamide to 20 to 80 parts of the epoxy resin (Nakamura – paragraph 0029).
Nakamura does not disclose the inclusion of a polyimide polymer, the dielectric properties of the polyimide or the resin, nor the use of a polyimide with a functional group at a molecular end that is reactive with an epoxy group.  
Mori teaches the inclusion of a polyimide in the copper-clad laminates (paragraph 0001).  Mori teaches that the dielectric constant of the polyimide is 3.0 or less at 10 GHz and the dielectric loss tangent is 0.005 or less (paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyimide used by Mori in the resin compositions of Nakamura.  Mori teaches that the polyimide resin-copper clad laminate had transmission losses equal to that of a liquid crystal polymer-copper clad laminate (paragraph 0024), without the reduced heat resistance and adhesion of liquid crystal polymers (paragraph 0003).
Tanaka teaches a thermosetting resin composition having satisfactory adhesiveness, good processability, high heat resistance, and excellent dielectric characteristics (Abstract).  His resin composition comprises an imide oligomer, an epoxy resin, and a polyimide resin 
It is the examiner’s position that Tanaka is referring to the polyimide having a terminal hydroxyl and/or carboxyl group, since these groups react with the epoxy resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide terminated with hydroxyl or carboxyl groups as taught by Tanaka in the resin compositions of Nakamura in view of Mori.  Tanaka teaches that the polyimide resins with hydroxyl and/or carboxyl groups promote curing of the epoxy resin, the polyimide polymers cross-link with each other via the epoxy resin; thus, resulting in a thermosetting composition having more satisfactory heat resistance and resistance to soldering heat (paragraph 0124).
Nakamura teaches that the aromatic polyamide functions to improve the strength of the resin and to improve the peeling strength with the copper foil (Nakamura, paragraph 0033).  Mori teaches that his polyimide has relatively low dielectric constant and loss tangent values (Mori, paragraph 0013) and that high dielectric constant and loss values result in high transmission loss at high frequencies (Mori, paragraph 0003).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratios of the three resins in order to obtain a composition with the desired mix of properties, including resin strength, peeling strength, and dielectric properties, including dielectric loss tangent, and thereby arrive at the claimed invention regarding component compositions and dielectric properties of the resin.
3 and 1.14 g/cm3, respectively (AZoM datasheets for silica and a polyamide) and the formula:
                
                    
                        
                            P
                            a
                            r
                            t
                            s
                             
                            b
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                    =
                    
                        
                            V
                            o
                            l
                            .
                            %
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                            *
                            D
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            V
                            o
                            l
                            .
                            %
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                            *
                            D
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            o
                            f
                             
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                
            .
                
                    
                        
                            5
                             
                            P
                            a
                            r
                            t
                            s
                             
                            b
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                    =
                    
                        
                            2
                            %
                            *
                            2.65
                             
                            g
                            /
                            c
                            m
                            3
                        
                        
                            98
                            %
                            *
                            1.14
                             
                            g
                            /
                            c
                            m
                            3
                        
                    
                
            .
                
                    
                        
                            51
                             
                            P
                            a
                            r
                            t
                            s
                             
                            b
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            o
                            f
                             
                            s
                            i
                            l
                            i
                            c
                            a
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            e
                            p
                            o
                            x
                            y
                            +
                            p
                            o
                            l
                            y
                            i
                            m
                            i
                            d
                            e
                            +
                            p
                            o
                            l
                            y
                            a
                            m
                            i
                            d
                            e
                        
                    
                    =
                    
                        
                            18
                            %
                            *
                            2.65
                             
                            g
                            /
                            c
                            m
                            3
                        
                        
                            82
                            %
                            *
                            1.14
                             
                            g
                            /
                            c
                            m
                            3
                        
                    
                
            .

For this conversion from volume to weight percent, the density of Nylon 66, a polyamide, is used to approximate the weight-average density of the three polymer resins.
Regarding claim 8, Nakamura in view of Mori and further in view of Tanaka teaches the elements of claim 1 and the use of copper foil with a surface roughness of (Rz) of 4.0 [Symbol font/0x6D]m or less (paragraph 0025).
Nakamura does not disclose the method used to measure the surface roughness of the copper foil.  However, absent evidence of criticality regarding how the roughness is measured, and given that Nakamura discloses a roughness that incorporates the claimed range, it is the examiner’s position that Nakamura meets claim 8.
Regarding claim 12, Nakamura in view of Mori and further in view of Tanaka teaches the elements of claim 1 and the resin-coated copper foils have peel strengths range from 0.84 to 1.14 kg_f/cm (paragraphs 0059-0061 and Table 1).

Regarding claims 13 and 14, Nakamura in view of Mori and further in view of Tanaka teaches the elements of claim 1 and a filler particle-containing resin layer is attached to a copper foil and cured (paragraph 0021) and a resist pattern for circuits was formed on the laminate (paragraph 0053).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2009-148962 A, published 09 Jul. 2009, hereinafter Nakamura) in view of Mori and Tokuyama (JP 2015-091644 A, published 14 May 2015, hereinafter Mori) and further in view of Tanaka (US Patent Application 2007/0074896 A1, published 05 Apr. 2007, hereinafter Tanaka) and further in view of Takahashi (US Patent Application 2011/0127074 A1, published 02 Jun. 2011, hereinafter Takahashi).
Regarding claims 9 and 10, Nakamura in view of Mori and further in view of Tanaka teaches the elements of claim 1.
Nakamura in view of Mori and further in view of Tanaka does not disclose a roughening of the surfaces of the copper foils in the resin-foil laminates.
Takahashi discloses a roughening of a copper foil for use in resin-foil laminates for circuit boards (Abstract).  Takahashi does not disclose the values for the particle sizes and number of particles per square micron; however, based on the scanning electron micrograph of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate surface roughening of the copper foil taught by Takahashi in the resin-foil laminate of Nakamura in view of Mori and further in view of Tanaka.  Takahashi teaches that roughening the copper foil exhibited excellent adhesion to resin and, since the roughening treatment is carried out with fine and uniform copper particles, the laminate can be used for wiring boards for high-frequency signals (paragraph 0058).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the roughening conditions and thereby adjust the size and density of the particulate projections on the copper foil to improve resin-foil adhesion while maintaining dielectric properties and arrive at the claimed values.

Response to Arguments
Applicant's arguments filed 28 Oct. 2020 and a declaration filed 28 Oct. 2020 have been fully considered, but they are not persuasive.
Applicant did not amend their claims.
Applicant argues that one of ordinary skill in the art would not combine the teachings of Mori and Kawakusu, since the polyimide of Mori and the polyimide of Kawakusu are prepared using mutually exclusive methods.

Examiner’s position is that the polymerization chemistries of the polyimide taught by Mori and the polyimide taught by Kawakusu do not have to be the same.  Kawakusu teaches that the polyimides in the copper-foil resin composites of Uchida in view of Mori and further in view of Kawakusu and the polyimides in the copper-foil resin composites of Nakamura in view of Mori and further in view of Kawakusu should have a functional group at a molecular end that is reactive with an epoxy group.
Further, attention is drawn to paragraph 0031 of Kawakusu that discloses that the presence of a large number of carboxyl groups in combination with thermosetting agent such as epoxy which is disclosed by each of Uchida and Nakamura results in the good thermosetting property, PCT resistance, solvent resistance, and peel strength, paragraph 0054 that discloses that the large number of carboxyl groups results in film with good thermosetting properties, toughness, cohesion, and peel strength, and paragraph 0068 that discloses the presence of the carboxyl groups results in good thermosetting properties.  Therefore, the good properties disclosed by Kawakusu are due to the resulting polymer not the process of making the polymer.

Further, the declaration does not provide any evidence that adding a carboxyl group to the polyimide disclosed by Mori would not result in excellent thermosetting properties.
Applicant argues that that the structure of the polymers cannot be considered separately from the manufacturing method.
However, Kawakusu in multiple instances specifically refers to the presence of the carboxyl group as resulting in excellent thermosetting properties.  For example, see paragraphs 0068, 0072, and 0204.  No other aspect of the structure of his polyimide is identified as being responsible for the improved performance in these instances. 
Further, Tanaka specifically cites the presence of the hydroxyl or carboxyl groups as promoting the curing of the epoxy resin and resulting in more satisfactory heat resistance, resistance to solder heat, etc. (paragraph 0124).
Applicant argues that that Kawakusu discloses an example with a carboxyl group-containing polyimide that does not provide good properties.
However, this formulation is not a teaching example of Kawakusu, but prior art cited by Kawakusu that teaches a polyimide with a carboxyl group in a side chain, not in a terminal position.  The issue with this formulation, as explained by Kawakusu, is the polyimide did not achieve sufficient molecular weight, which is the reason he cites for its poor properties (paragraph 0013).  Its poor properties were not related to having a terminal carboxyl group on a polyimide, so this example cited by Kawakusu teaches the importance of achieving adequate 
Applicant argues that that the manufacturing method of Mori is similar to the method in the prior art example cited by Kawakusu, so one of ordinary skill in the art would not combine the teachings of Mori and Kawakusu.
However, as discussed above, the prior art formulation cited by Kawakusu is for forming a polyimide with carboxyl groups in a side chain, not as a terminal group of the polyimide. 
Besides the arguments above, applicant in their declaration argues that multiple aspects of the structure of the polyimide of Kawakusu is responsible for its improved performance, not solely the carboxyl groups at terminal positions of the polyimide.
Examiner agrees that other aspects of Kawakusu’s polyimide contribute to its overall performance.
However, Kawakusu in multiple instances specifically refers to the presence of the carboxyl group as resulting in excellent thermosetting properties.  For example, see paragraphs 0068, 0072, and 0204.  No other aspect of the structure of his polyimide is identified as being responsible for the improved performance in these instances.  As further support for the examiner’s interpretation regarding the role of the terminal groups on the polyimide of Kawakusu, Tanaka, as presented above, attributes the same advantages to the terminal groups of his polyimide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787